DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-3 in the reply filed on November 1, 2021 is acknowledged.  The traversal is on the ground(s) that the cited prior art does not teach a solid buffer as recited in the claims.  This is not found persuasive because Applicant’s arguments are directed to the state of the buffer when utilized whereas the claims which are directed to a system are broader in scope.  The elected claims are directed to a metal contamination system that requires a solid buffer.  The amended limitation of “wherein a test sample is added to the buffer” is a process limitation in a device claim that recites a step in which the buffer is utilized.  As such, the Examiner contends that the claims are sufficiently broad so as to read on any buffer that is solid at any point in time, and that Applicant cannot limit the state of the buffer with a process limitation in a claim directed to a device.
The requirement is still deemed proper and is therefore made FINAL.
Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).

	
Independent claim 1 recites a metal contamination detection system that comprises a solid buffer without reciting any structural components that make up the claimed system.  The solid buffer itself is a substance/composition, and will not be construed as a structural feature of the system.  With respect to the solid buffer, the Examiner contends that the claim is sufficiently broad so as to read on a buffer being solid at any point in time, and does not limit the buffer to any particular state at the time of use.  The Examiner also contends that specifying the state of the buffer at the time of use would be an intended use limitation which is not given patentable weight in claims directed to a device.  As such, the Examiner notes that independent claim 1 recites a system comprising a solid buffer without providing any structural features of the claimed system.  Additionally, independent claim 1 has been amended to recite “wherein a test sample is added to the solid buffer” which the Examiner contends is a process limitation in a device claim and is indefinite under 35 U.S.C. 112(b).
Drawings
The Examiner notes that the application does not provide drawings to show any structural features for the apparatus recited in claims 1-3.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, the limitation “wherein a test sample is added to the solid buffer” is a process limitation in a claim directed to a device, and therefore does not comply with 35 U.S.C. 112(b).  With respect to claim 1 it is unclear if infringement occurs when one acquires the claimed system and solid buffer, or when one adds a test sample to the solid buffer (MPEP 2173.05(p)).  For the purposes of examination, the Examiner will consider any solid buffer taught by the prior art, regardless of its state at the point of use as meeting the claim limitations.
Claim 1 is unclear because the claim does not recite any structural elements that make up the metal contamination detection system or the cyanide detection system.  Claim 1 does recite a solid buffer; however, as noted above, the solid buffer is a substance and/or composition, and alone is not considered to define a structure, either of detection systems recited in the preamble of the claim.  As such, the Examiner is unable to determine any structural features that make up either detection system, thus the claim does not comply with 35 U.S.C. 112(b).  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pipper et al., (US 2009/0289213).
For claims 1-3, Pipper et al., teach a processing a biological and/or chemical sample comprising solid CHES as a buffer (paragraph 0052).  The Examiner notes that the claim is being read in light of the rejection under 35 U.S.C. 112(b) in which the limitation of “wherein a test sample is added to the solid buffer” is a process limitation in a claim directed to a device.  The Examiner also notes the claim interpretation detailed above in which the Examiner contends that the claims recite a solid buffer without any additional structural features of the system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/DWAN A GERIDO/           Examiner, Art Unit 1797                                                                                                                                                                                             
/BRIAN R GORDON/Primary Examiner, Art Unit 1798